Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Currently there are no recognized generic claims to the following patentably distinct species:
Species |, Figs. 5-8, 11, 19: FIGS. 5-8, 11, 19 show an embodiment of a superconducting quantum interference device.
Species Il, Fig. 9: the second superconducting layer 522 is formed in a "dumbbell" type shape. In the second embodiment, a portion of the second superconducting layer 522 between the one or more vias is thinner than (e.g., not as wide as) other portions of the second superconducting layer 522 over the one or more vias.
Species Ill, Fig. 10: In the embodiment of FIG. 10, the first section 608 of the second superconducting layer 522 between the first via 502 and the first trench 602 and second section 612 of the second superconducting layer 522 between the second via 504 and the second trench 604 can be removed. Accordingly, the area of the second superconducting layer 522 overhanging on either side of the first via 502 and the second via 504 can be removed. Thus, the top superconducting metal (e.g., the second superconducting layer 522) does not extend beyond the vias (e.g., the first via 502 and the second via 504). It is noted that in the example of FIG. 10, the silicon on 
Species IV, Figs. 13-14: In the example of Figs. 13 and 14, the coupling is stronger between the bottom wire of the qubit and the interconnect or readout resonator through a coupling capacitor 1306. In this embodiment, a transmon qubit can be created that comprises a shunting capacitor (e.g., between the second superconducting layer 522 and the first superconducting layer 302 underneath the second crystalline silicon layer 110) in conjunction with the Josephson junction. In some embodiments, the shunting capacitor can be utilized in conjunction with two Josephson junctions.
Species V, Figs. 15-16: FIG. 15 illustrates an example, non-limiting, top view of a further biasing circuit 1500 for a superconducting quantum interference device in accordance with one or more embodiments described herein. FIG. 16 illustrates an example, non-limiting, side cross- sectional view of the biasing circuit 1500 of FIG. 15 in accordance with one or more embodiments described herein. The biasing circuit 1500 is a variation wherein a shape of the termination is changed. The shunting capacitor can be made into a parallel plate capacitor, which can have a variety of shapes (e.g., rectangles, circles, lines, and so on). Two different layers can be utilized to make a capacitor by changing the shape on the top layer (e.g., the second superconducting layer 522). Making the shape slightly different can allow for different coupling to the outside circuits. In this example, the transmon with superconducting quantum interference device can use wiring or parallel plates at the end for the 
Species VI, Figs. 17-18: FIG. 17 illustrates an example, non-limiting, top view of another biasing circuit 1700 for a superconducting quantum interference device in accordance with one or more embodiments described herein. FIG. 18 illustrates an example, non-limiting, side cross- sectional view of the biasing circuit 1700 of FIG. 17 in accordance with one or more embodiments described herein. The biasing circuit 1700 can be utilized for a superconducting quantum interference device embodiment (e.g., not necessarily for use as a qubit) and, thus, is a superconducting quantum interference device specific embodiment. In this case, the top and bottom wires can be separated in order to make a contact to the wires for biasing the loop. This can be accomplished by bonding (e.g., wire bond, bump bond) or probing. A wire (e.g., a piece of metal 1702, which can be superconducting metal) can be deposited to provide a pad for bonding and/or probing. The arrow 1704 is pointing towards the pad for bonding and/or probing. The piece of metal 1702 can be made in different configurations, such as wider in one or more places such that a probe can be placed directly on it for biasing.
Species VIl, Fig. 20: FIG. 20 illustrates a situation where the wire 2002 is drawn near the bottom of the superconducting quantum interference device loop. As indicated, the current (I) through the wire (e.g., the wire 1902, the wire 2002) produces a 
Species VII, Figs. 21-22: FIG. 21 illustrates an example, non-limiting, top view of a flux control circuit 2100 for control through a top superconducting layer of a superconducting quantum interference device in accordance with one or more embodiments described herein. FIG. 22 illustrates an example, non-limiting, side cross-sectional view of the flux control circuit 2100 of FIG. 21 at line 2102 in accordance with one or more embodiments described herein. As illustrated, there can be a metal layer (e.g., a wire 2104) that can be parallel to the superconducting quantum interference device loop. As illustrated in FIG. 22, the wire 2104 is parallel and closest to the top of the second superconducting layer 522. The wire 2104 can be made in the second superconducting layer 522. Thus, the control of the superconducting quantum interference device is through a top superconductor. This would be one way of applying magnetic flux through the SQUID loop.
Species IX, Figs. 23-24: IG. 23 illustrates an example, non-limiting, top view of another embodiment of a flux control circuit 2300 for flux control through a bottom superconducting layer of a superconducting quantum interference device in accordance with one or more embodiments described herein. FIG. 24 illustrates an example, non- limiting, side cross-sectional view of the flux control circuit 2300 of FIG. 
Species X, Fig. 25: FIG. 25 illustrates an example, non-limiting, electrical schematic diagram of another embodiment of flux control with a single wire 2500 in accordance with one or more embodiments described herein. Instead of the wire with bends, as illustrated in FIG. 19 and FIG. 20, the wire (e.g., wire 2502 of FIG. 25 and wire 2602 of FIG. 26) can be a straight wire, preserving the porting that is parallel to the horizontal edge of the superconducting quantum interference device loop. The horizontal wire (e.g., the wire 2502, the wire 2602) is still at the same height (Z- coordinate) as the horizontal edge of the superconducting quantum interference device loop, but offset in the Y-direction.
Species XI, Fig. 26: FIG. 26 illustrates an example, non-limiting, electrical schematic diagram of another embodiment of flux control with a single wire 2600 in accordance with one or more embodiments described herein. Instead of the wire with bends, as illustrated in FIG. 19 and FIG. 20, the wire (e.g., wire 2502 of FIG. 
Species XIl, Fig. 27: FIG. 27 illustrates an example, non-limiting, electrical schematic diagram of another embodiment of flux control with a single wire 2700 in accordance with one or more embodiments described herein. A wire 2702 can carry a current | and can produce a magnetic field. In this embodiment, both horizontal portions (X) parallel to the loop and the vertical portion (Z) of the wire 2702 can generate the magnetic flux through the loop. The magnetic field from the wire 2702 threads the superconducting quantum interference device loop, producing the magnetic flux through the superconducting quantum interference device. The vertical and horizontal edges of the wire are parallel to the vertical and horizontal edges of the superconducting quantum interference device loop, respectively, just shifted in the Y coordinate (into the depth of the page).
Species XIll, Fig. 28: FIG. 28 illustrates an example, non-limiting, electrical schematic diagram of an embodiment of flux control with a multiple (parallel) wires 2800 in accordance with one or more embodiments described herein. llustrated are three wires, namely, a first wire 2802, a second wire 2804, and a third wire 2806. Respective wires carry a current and produce respective magnetic fields. Thus, the first wire 2802 carries a first current and produces a first magnetic field, the second wire 
Species XIV, Figs. 29-31: FIG. 29 illustrates an example, non-limiting, top view of an embodiment of a flux control circuit 2900 using multiple wires for flux control of a superconducting quantum interference device in accordance with one or more embodiments described herein. FIG. 30 illustrates an example, non-limiting, side cross- sectional view of the flux control circuit 2900 of FIG. 29 at cross-section line 2902 in accordance with one or more embodiments described herein. FIG. 31 illustrates an example, non-limiting, side cross-sectional view of the flux control circuit 2900 of FIG. 29 at cross-section line two 2904 in accordance with one or more embodiments described herein. Control of a superconducting quantum interference device can be through multiple wires in parallel (e.g., the first wire 2802, the second wire 2804, and the third wire 2806) that form loops in parallel, for added flux applied to the superconducting quantum interference device. Further, etching a region around the superconducting quantum interference device (e.g., shaping a bottom wire) can be a last step.
Species XV, Fig. 32: FIG. 32 illustrates an example, non-limiting electrical schematic diagram of an embodiment 3200 of a tunable transmon qubit using 
Species XVI, Fig. 33: FIG. 33 illustrates a flow diagram of an example, non- limiting, method 3300 for fabricating a superconducting quantum interference device in accordance with one or more embodiments described herein. The method 3300 can include, at 3302, forming a silicon-on-metal substrate comprising a first superconducting layer (e.g., the first superconducting layer 302) between a first crystalline silicon layer (e.g., the first crystalline silicon layer 106) and a second crystalline silicon layer (e.g., the second crystalline silicon layer 110). The first superconducting layer can comprise a first superconducting material. A shape of the 
Species XVIIl, Fig. 35: FIG. 35 illustrates a flow diagram of an example, non- limiting, method 3500 for electrically isolating a Superconducting quantum interference device in accordance with one or more embodiments described herein. At 3502, a first trench (e.g., the first trench 602) can be formed through the second crystalline silicon layer a first distance from, and adjacent to, the first via comprising the first Josephson junction. According to some implementations, the first distance can comprise at least a portion of silicon (e.g., the second crystalline silicon layer 110) between the first Josephson junction and the first trench. However, in accordance with other implementations, there is no silicon between the first Josephson junction and the first trench (e.g., a side of the first Josephson junction is exposed). Further, at 3504, a second trench (e.g., the second trench 604) can be formed through the second crystalline silicon layer a second distance from, and adjacent to, the second via comprising the second Josephson junction. According to some implementations, the second distance can comprise at least a portion of silicon (e.g., the second crystalline silicon layer 110) between the second Josephson junction and the second trench. However, in accordance with other implementations, there is no silicon between the second Josephson junction and the second trench (e.g., a side of the second Josephson junction is exposed).

Species XX, Fig. 37: FIG. 37 illustrates a flow diagram of an example, non- limiting, method 3700 for providing flux control circuitry for a superconducting quantum interference device in accordance with one or more embodiments described herein. At 3702 of the method 3700, a wire can be provided parallel to the electrical loop. For example, a wire (e.g., the wire 2104) can be provided over the second crystalline silicon
Species XXI, Fig. 38: FIG. 38 illustrates a flow diagram of an example, non- limiting, method 3800 for providing multiple parallel wires for flux control circuitry for a superconducting quantum interference device in accordance with one or more embodiments described herein. At 3802 of the method 3800, two or more wires (e.g., the first wire 2802, the second wire 2804, the third wire 2806) can be provided in parallel over the first superconducting layer. The two or more wires can form 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no recognized generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813